PD-0763-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
November 4, 2015                                                      Transmitted 11/3/2015 5:02:18 PM
                                                                        Accepted 11/4/2015 9:21:42 AM
                                                                                        ABEL ACOSTA
                             Cause No. PD-0763-15                                               CLERK
                         COURT OF CRIMINAL APPEALS
                                 OF TEXAS

       STATE OF TEXAS,                      §
              Petitioner,                   §
                                            §      FROM THE
                                                   FOURTH COURT OF
       vs.                                  §
                                                   APPEALS
                                            §      SAN ANTONIO, TEXAS
       DONALD HUFF,                         §      04-13-00891-CR
              Respondent.                   §


                      MEMORANDUM IN SUPPORT OF
                    MOTION FOR BOND PENDING APPEAL

      TO THE HONORABLE JUDGES OF SAID COURT:

             COMES NOW, DONALD HUFF, Appellant/Respondent in the above-

      styled and numbered cause, and files this Memorandum in Support of His

      Motion for Bond Pending Appeal that was filed on November 2, 2015

      pursuant to Texas Code of Criminal Procedure Article 44.04, and in support

      of that motion he would show:

             Mr. Huff is serving a 45 year sentence for felony murder where the

      underlying felony was driving while intoxicated 3rd or more. Bond was

      originally set on this case in the amount of $75,000. Mr. Huff initially made

      bond on this case, but then voluntarily surrendered himself to the federal

      bureau of prisons on or about September 14, 2011. He has been in either

                                           1
federal or State custody since that date.

      In addition to the current case, Mr. Huff’s criminal record includes,

1978 petite larceny in Virginia; 1983 misdemeanor possession of marijuana

in Bexar County; 1984 DWI in Bell County; 1989 DWI in Bexar County;

1996 DWI in Bexar County; 200 felony theft in Bexar County; 2000

manufacturing a controlled substance 4-200 grams in Bexar County; 2007

possession of a weapon in Federal Court; 2008 placed on Federal Probation

for the weapons offense from 2007; 2011 DWI in Bexar County; and 2011

Federal Probation was revoked. Since Mr. Huff has been in custody for over

four years, his ability to make bail is minimal, and he requests that bond be

set at no more than $75,000.

      Mr. Huff was born in Harlingen, Texas, but moved to San Antonio,

Texas with his parents and two siblings when he was 6 years old. He went to

elementary, middle and high school in San Antonio, TX and he has had no

other permanent residence other than the home his family purchased in 1965.

Mr. Huff served active duty in the Navy for four years and two years in the

Naval Reserve. He worked on offshore oil rigs for a Louisiana Company and

then at USAA in San Antonio for 16 years. He eventually opened an auto

repair shop in San Antonio which grew to three locations locally. He always

lived with his parents in the same San Antonio home until his father passed in


                                       2
2007 and his mother in 2009. He remained in the family home until his

incarceration in 2011. His siblings currently live in Arkansas and Maryland,

but Mr. Huff will be able to remain in Bexar County, Texas. While on bond

for this case, Mr. Huff did not have any violations, however, he was only

briefly on bond when he voluntarily turned himself into the federal bureau of

prisons when his probation was revoked in that case.

      WHEREFORE, APPPELLANT PRAYS that this Court grant him

reasonable bail while the State’s Petition for Discretionary Review is pending

in this Court.

                                Respectfully submitted:

                                ___/s/Dayna L. Jones_________________
                                DAYNA L. JONES
                                Bar No. 24049450
                                LAW OFFICE OF DAYNA L. JONES
                                1800 McCullough Avenue
                                San Antonio, Texas 78212
                                (210) 255-8525 office
                                (210) 223-3248 facsimile

                                Attorney for DONALD HUFF

                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above foregoing document has been
delivered via email to Bexar County Assistant District Attorney Nathan
Morey at Nathan.morey@bexar.org on November 3, 2015.

                                ___/s/Dayna L. Jones_________________
                                DAYNA L. JONES


                                      3